Citation Nr: 0602978	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-27 386	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
including due to undiagnosed illness.

2. Entitlement to service connection for a lumbar spine 
disorder, with myofascial pain syndrome and radiculopathy to 
the legs, including due to undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, including due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 22, 1982 to 
December 13, 1984, from October 6, 1989 to December 14, 1990, 
and from December 27, 1990 to April 13, 1991.  He reportedly 
had additional service in the reserves.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 2000 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The initial June 
2000 decision denied the claims as not well grounded and, 
after passage of the Veterans Claims Assistance Act (VCAA) 
eliminating this requirement, the RO readjudicated and 
continued to deny the claims in the more recent December 2002 
decision.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons discussed 
below, this case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

A preliminary review of the record on appeal indicates not 
all of the veteran's service medical and personnel records 
are on file, despite attempts by the RO to obtain this 
evidence.  When, as here, at least a portion of the service 
medical and personnel records cannot be located, through no 
fault of the veteran, VA's duty to assist him in developing 
his claims is particularly great.  See Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991); O'Hare v. Derwinski, 1 Vet App 
365 (1991).

Records show the RO attempted to contact the Commander of the 
veteran's Army Reserve unit for the veteran's military 
records, but there is no indication the RO included his 
Social Security number, date of birth, or any other 
identifying information other than his name.  Also, if the 
requested records were unavailable and/or not forthcoming 
from another source, there still needs to be official 
confirmation of this and the veteran appropriately notified 
under the VCAA.  The RO did not attempt to follow up on this, 
and the claims file is entirely devoid of a negative response 
from the Commander's office.  Likewise, although the RO 
submitted a VA Form 21-3101 (Request for Information), in an 
attempt to obtain the veteran's service medical records, and 
received a response that there were no service medical 
records "located at Code 13", there is no indication the RO 
tried obtaining the service medical records from other 
possibly viable sources such as the National Personnel 
Records Center (NPRC) - a military records repository, 
or using the Defense Personnel Records Imaging System.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  And if, per chance, the RO did make 
a reasonable effort to obtain the veteran's service medical 
and personnel records, but they were unavailable, there is no 
express indication these records do not exist or that further 
attempts to obtain them would be futile.  See 38 U.S.C.A. 
§ 5103A(b).  As VA has a duty to request all available and 
relevant records from Federal agencies, including service 
medical and personnel records, another search must be made 
for any additional service medical and personnel records that 
might be available for consideration in this appeal.  
38 C.F.R. § 3.159(c)(2), (c)(3).  

Also, while the Board realizes the veteran was afforded a VA 
examination in April 2002 to determine the nature, severity, 
and etiology of his fibromyalgia, lumbar spine disorder, and 
chronic fatigue syndrome, the medical evidence remains 
unclear as to whether he has these conditions and, if so, 
whether they are causally or etiologically related to his 
service in the military - including, in particular, his tour 
in Southwest Asia in 1991 during the Persian Gulf War.  In 
this regard, the Board sees that the April 2002 VA examiner 
did not review the veteran's claims file for his pertinent 
medical and other history.  And of equal or even greater 
significance, the VA examiner also did not indicate whether 
the veteran's mechanical low back pain was related to his 
military service, including any injuries he reported occurred 
in May 1990.  Moreover, although the veteran was diagnosed 
with fatigue, the VA examiner stated he was unsure whether 
the veteran met the criteria for chronic fatigue syndrome.  
So it is unclear from the examiner's statement what those 
specific criteria are, what criteria the veteran did not 
meet, and whether his fatigue and related symptomatology are 
otherwise related to his military service, including, as 
mentioned, an undiagnosed illness from his tour in the 
Persian Gulf region.

Similarly, the VA examiner did not indicate whether the 
veteran met the criteria for fibromyalgia, or an undiagnosed 
illness as defined in 38 C.F.R. § 3.317.  The report of a 
July 1999 evaluation by Carolina Pain Specialists shows 
diagnoses of fibromyalgia, myofascial or back pain syndrome, 
and rule out lumbar radiculitis.  Additionally, the report of 
a January 2002 evaluation by Midlands Neurology and Pain 
Associates indicates the veteran had a history of chronic 
back pain and fibromyalgia with myofascial pain syndrome.  
Also, VA medical records show treatment for chronic back pain 
due to L3-4 spondylolisthesis with a bulging disc and 
probable fibromyalgia.

So based on the medical evidence currently of record, it is 
unclear whether the veteran has fibromyalgia, chronic fatigue 
syndrome, and a low back disorder, and whether, if he has 
these disorders, they were incurred or aggravated during his 
military service.  Consequently, he must be examined to 
obtain a medical nexus opinion concerning this possibility.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Request that the veteran complete and 
submit a NA Form 13055 so his service 
department can reconstruct his service 
medical and personnel records.



2.  Submit a VA Form 21-3101, along with 
the veteran's completed NA Form 13055, 
for processing to the appropriate Federal 
agencies - including the NPRC and the 
Defense Personnel Records Imaging System, 
as well as the Commander at the Army 
Reserves Personnel Center (ARPERCEN) and 
any other appropriate Federal agencies.  
If, for whatever reason, the veteran's 
military personnel and medical records 
or any of the other requested 
documentation cannot be obtained, such as 
for example they have been lost or 
destroyed, expressly confirm this in the 
record.

3.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the nature and 
cause of his lumbar spine disorder with 
myofascial pain and radiculopathy.  
Review all records associated with the 
claims file to assist in making this 
determination.  Also conduct all 
necessary diagnostic testing and 
evaluation.  The examiner should review 
the results of any testing prior to 
completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  

Based on this review, please provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) the veteran's lumbar 
spine disorder is causally or 
etiologically related to his military 
service, including his report of a May 
1990 back injury.  This determination 
should take into consideration his 
medical, occupational, and recreational 
history prior to, during and since his 
military service.  The medical basis of 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  Also schedule the veteran for a VA 
examination with the appropriate 
physician(s) to obtain a medical opinion 
concerning the nature, severity, and 
etiology of his fibromyalgia and chronic 
fatigue syndrome.  The VA examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) these disorders 
are related to the veteran's service in 
the military and, in particular, his 
service in Southwest Asia in 1991 during 
the Persian Gulf War.  This determination 
should take into consideration his 
medical, occupational, and recreational 
history prior to, during and since his 
military service.  And to facilitate 
making this determination, please review 
all relevant evidence in his claims file, 
including a copy of this remand.  Conduct 
all diagnostic testing and evaluation 
needed to make this determination.  

In rendering this opinion, the examiner 
should also address whether the veteran's 
symptoms meet the criteria for an 
undiagnosed illness as defined in 
38 C.F.R. § 3.317.  



The basis of the examiner's opinion 
should be fully explained with reference 
to pertinent evidence in the record.  If 
an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.

5.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  The readjudication 
must include consideration of all 
possible theories of entitlement to 
service connection - including 
38 C.F.R. § 3.317 for undiagnosed 
illnesses.  See 38 U.S.C.A. § 5103A(a).  
See also VA ADJUDICATION PROCEDURE MANUAL M21-
1 (MANUAL 21-1), Part III, Chapter 1.  If 
the claims are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it before returning the claims 
to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

